NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    FED. R. APP. P. 32.1



            United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 17, 2010
                                  Decided March 18, 2010

                                          Before

                          RICHARD A. POSNER, Circuit Judge

                          DANIEL A. MANION, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 09-1490

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 08 CR 58-1
DANIEL VELASQUEZ,
     Defendant-Appellant.                          John W. Darrah,
                                                   Judge

                                        ORDER

       Daniel Velasquez, a convicted felon, twice sold guns to undercover agents from the
Bureau of Alcohol, Tobacco, Firearms, and Explosives. As a result of these sales, Velasquez
was charged with two counts of being a felon in possession of a firearm, 18 U.S.C.
§ 922(g)(1). Velasquez pleaded guilty to the charges without a plea agreement and was
sentenced to 15 years’ imprisonment, the mandatory minimum given his prior felony
convictions. See 18 U.S.C. § 924(e). Velasquez appeals, but his appointed attorney has
concluded that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738 (1967). Velasquez did not respond to our invitation to comment on counsel’s
No. 09-2267                                                                                  Page 2

motion, see CIR. R. 51(b), so we review only the potential issues identified in counsel’s
facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Velasquez does not want his guilty plea vacated, so counsel appropriately refrains
from discussing possible arguments about the voluntariness of the plea or the adequacy of
the plea colloquy. See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       Instead, counsel evaluates whether Velasquez could challenge his statutory-
minimum sentence. Counsel first considers whether Velasquez could argue that the district
court erred in rejecting his contention that, despite his two prior convictions for violent
felonies (armed robbery and attempted armed robbery) and one prior conviction for a
serious drug offense (delivery of cocaine), he should not be sentenced as an armed career
criminal because these convictions dated back to 1974, 1975, and 1993. See 18 U.S.C.
§ 924(e); U.S.S.G. § 4B1.4(a). But this contention would be frivolous because § 924(e) does
not place a time limit on convictions that qualify for ACCA status. United States v. Wright,
48 F.3d 254, 255-56 (7th Cir. 1995). Counsel next asks whether Velasquez could challenge
the reasonableness of his sentence, but properly concludes that such a challenge would be
frivolous because Velasquez was given the lowest sentence the court was authorized to
impose. See United States v. Easter, 553 F.3d 519, 523 (7th Cir. 2009).

        Counsel also examines whether Velasquez could argue that his trial counsel was
ineffective. But a claim of ineffective assistance is best pressed in a collateral proceeding
where the record can be fully developed. See Massaro v. United States, 538 U.S. 500, 504-05
(2003); Harris v. United States, 394 F.3d 543, 557-58 (7th Cir. 2005).

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.